DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 – 13 were originally filed in the application.
With preliminary amendment filed on October 21, 2021, Applicant have cancelled claims 1 – 13 and added new claims 14 – 25.
Claims 14 – 25 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao et al (US 2022/0174680).
Regarding claim 14, Hao et al teach an apparatus (see figure 11) comprising at least one processor (see figure 11, component 1104 “processor”) and at least one memory  (see figure 11, component 1112) including a computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: receive a multiple input multiple output signal from a network (see figure 3 and 9, paragraph 0056, “CSI reference signals CSI-RS”); determine a frequency domain basis subset for each layer of the multiple input multiple output signal (see paragraph 0065 and figure 5); determine from the frequency domain basis subset a number, Mc, of frequency domain components common to each layer (see figure 5 and 6 and paragraph 0067 – 74 “Mi”); determine, from the frequency domain basis subset, a number of layer-specific frequency domain components (see figure 5 and 6 and paragraph 0067 – 74); and provide to the network an indication of the frequency domain components common to each layer and the layer-specific frequency domain components (see abstract, “wherein the one or more FD bases are characterized by an M value indicative of a number of the one or more FD bases and based on the CSI report configuration, and reporting the one or more FD bases for each layer based on the size of the intermediate set”).
Regarding claim 15, which inherits the limitations of claim 14, Hao et al further teach, wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to provide the indication in uplink control information (see abstract, figure 8 and paragraph 0029 “UCI”).
Regarding claim 16, which inherits the limitations of claim 14, Hao et al further teach, wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: determine the frequency domain basis subset for each layer independently, commonly or in a partially common manner (see figure 5 and 6, paragraph 0039 “determine… common for all layer”, paragraphs 0065 “M bases are selected for each layer 0 and layer 1 independently”) .
Regarding claim 17, which inherits the limitations of claim 14, Hao et al further teach, wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to determine MC such that a maximum number of non-zero coefficients are concentrated in the MC frequency domain components (see figure 5 – 7).
Regarding claim 18, which inherits the limitations of claim 14, Hao et al further teach, wherein MC is determined from a predefined number of layers (see paragraphs 0067 – 74 “RI=2”).
Regarding claim 19, which inherits the limitations of claim 18, Hao et al further teach, wherein the predefined number of layers is the first two layers of the layers or any combination of the layers (see paragraph 0067 – 0074).
Regarding claim 20, which inherits the limitations of claim 14, Hao et al further teach,  wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: determine non-zero coefficients commonly mapped to each layer; and provide an indication of the non-zero coefficients to the network (see figure 5 – 7 and paragraph 0065 - 0074).
Regarding claim 21, which inherits the limitations of claim 14, Hao et al further teach, wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: determine non-zero coefficients that are mapped independently per layer; and provide an indication of the non-zero coefficients to the network (see figure 5 – 7 and paragraphs 0065 -0074 and paragraphs 0065 “M bases are selected for each layer 0 and layer 1 independently”).
Regarding claim 22, which inherits the limitations of claim 14, Hao et al further teach, wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to provide the indication of the non-zero coefficients in uplink control information (see abstract, figure 8 and paragraph 0029 “UCI”).
Regarding claim 23, which inherits the limitations of claim 14, Hao et al further teach,  wherein the signal is a channel state information reference signal (see figure 3 and 9, paragraph 0056, “CSI reference signals CSI-RS”).
Regarding claim 24, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 14 is applicable hereto.
Regarding claim 25, the claimed non-statutory computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 14 is applicable hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633